DETAILED ACTION
Claims 1, 36, 45-47, and 51-62 are currently pending in this Office action.  Claims 2-35, 37-44, 48-50, and 63 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2021 has been entered.
 
Response to Arguments
	Applicant's arguments filed 09/20/2021 have been fully considered but they are not persuasive. 	Concerning the 35 U.S.C. 103 obviousness rejection of claim 1 over Lin in view of Ash and as evidenced by Magnifin, pages 7-8 of the remarks attempt to distinguish Lin from claim 1 on the basis that “Lin does not teach that the ethylene polymer is first silane grafted in the absence of metal hydrate flame retardant.”  Pages 8-9 argue that that the product of present product-by-process claim 1 is not the same material as or obvious as the material of Lin because it would produce a different product.  This is not persuasive because present claim 1 at lines 2-6 recites:
	a silane-grafted thermoplastic polymer blend formed from silane grafting a polymer blend 			in the absence of metal hydrate flame retardant, wherein the polymer blend includes […] 			precipitated magnesium hydroxide as flame retardant.
As claimed, the polymer blend underlying the silane-grafted thermoplastic polymer blend itself contains the metal hydrate (precipitated magnesium hydroxide).  The product-by-process language in claim 1 thus 
	As for the obviousness rejections of claims 45 and 51 along with the claims depending therefrom, page 11 of the remarks similarly rely upon the arguments made for claim 1.  Page 8-9 argue that the material of Lin and the product of present product-by-process claims 1 and 45 “are not the same material” since “at least a substantial portion of could react with the metal hydrate instead of the ethylene polymer” (emphasis added). Page 11 further argues that Lin in Table 10 forms a material by silane grafting in the presence of aluminum hydroxide, while the claimed polymer material is formed in the absence of metal hydroxide flame retardant and so the compositions are not identical. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.  Beyond mere argument, applicant has not shown by any evidence on record any critical difference between the compositions as prepared in Lin as compared to those prepared by the product-by-process language of claims 45 or 51.
In response to applicant's argument on page 12 that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As in applicant’s previous response, page 12 argues that “Iwasaki would provide no motivation to one skilled in the art to use the particular combination of silane-
	Even as amended, the claims remain unpatentable over the previously cited art as set forth below.

Claim Objections
Claim 53 is objected to because of the following informalities:  lines 5-6 recites “and maintains long term insulation resistance after being exposed to water at 90 °C for at least 24 weeks (as determined pursuant to UL 44 Clause 5.4).”  This is redundant with underlying claim 51 as amended.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1, 36, and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 at lines 2-6 recites:
		a silane-grafted thermoplastic polymer blend formed from silane grafting a polymer blend 			in the absence of metal hydrate flame retardant, wherein the polymer blend includes […] 			precipitated magnesium hydroxide as flame retardant

	Claims 36 and 56 are indefinite by reason of their dependency from claim 1.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1, 36, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US
2010/0209705 A1) in view of Ash et al., Ed, “Magnifin H5 GV,” Handbook of Green Chemicals, 2nd Ed., Synapse Information Resources, p. 743 (2008) as evidenced by “Martinal® Aluminum Hydroxide + Magnifin® Magnesium Hydroxide: Halogen-Free Fire Retardants for the Cable Industry,” J.M. Huber
Corp., (2018) [retrieved on July 3, 2019]. Retrieved from the Internet: < URL: https://www.hubermaterials.com/userfiles/files/PFDocs/Martinal%20Aluminum%20Hydroxide%20and%20Magnifin%20Magnesium%20Hydroxide%20-%20Halogen-Free%20Flame%20Retardants%20for%20the%20Cable%20Industry.pdf> page 3 (hereinafter “Magnifin”).
	With respect to claim 1, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113. In this case, the patentability of claim 1 is based upon the claimed polymer composite, rather than the process for its preparation. Even so, Lin at [0058]-[0059] describes forming the silane grafted ethylene polymer by mixing the ethylene polymers, vinyl silane, and free radical initiator at a grafting temperature. [0061] explains that after the ethylene polymers are silane grafted, the silane- modified polymers, the non-halogenated flame retardant, and other additives are compounded into a mixture; and the mixture is extruded onto a wire or cable to be moisture cross-linked.

	Lin specifies magnesium hydroxide as the non-halogenated flame retardant, but is silent as to a precipitated magnesium hydroxide.
	Ash at 743 discloses Magnifin® H5 GV as a magnesium hydroxide having a bulk density of 450 to 600 g/L and a BET specific surface area of 4 to 6 m2/g that is suitable as a flame retardant for polyethylene compositions for extrusion applications and crosslinked formulations. Magnifin® H5 GV is a precipitated magnesium hydroxide having a d50 of 1.8 micron, as evidenced by page 3 of Magnifin. According to Ash, the flame retardant is advantageous because it is halogen-free, has low smoke emission, high thermal stability, favors filler-matrix compatibility (improving elongation properties), and does not generate toxic or corrosive gases.
	Given that Lin employs a magnesium hydroxide flame retardant and the advantages of further including a magnesium hydroxide of the dimensions specified by Ash, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a first precipitated magnesium hydroxide as presently claimed in order to provide a flame retarded composition with improve elongation properties, low smoke emission, high thermal stability, and without generating toxic or corrosive gases.
	With respect to claim 36, Lin specifies a magnesium hydroxide flame retardant, but is silent as to where the magnesium hydroxide is a precipitated magnesium hydroxide characterized by a d50, BET, and bulk density as presently claimed.
2/g that is suitable as a flame retardant for polyethylene compositions for extrusion applications and crosslinked formulations. Magnifin® H5 GV is a precipitated magnesium hydroxide having a d50 of 1.8 micron, as evidenced by page 3 of Magnifin.
According to Ash, the flame retardant is advantageous because it is halogen-free, has low smoke emission, high thermal stability, favors filler-matrix compatibility (improving elongation properties), and does not generate toxic or corrosive gases.
	Given that Lin discloses magnesium hydroxide flame retardant and the advantages of the flame retardant taught by Ash, it would have been obvious to a person having ordinary skill in the art employ a precipitated magnesium hydroxide is a precipitated magnesium hydroxide characterized by a d50, BET, and bulk density as presently claimed in order to provide a flame retarded composition with improve elongation properties, low smoke emission, high thermal stability, and without generating toxic or corrosive gases.
	With respect to claim 56, Lin at [0045] specifies that the combined weight of the first and second polymers relative to the overall composition is between 40 to 60 percent. [0051] specifies 60 to 40 percent of the non-halogenated flame retardant. Where the content of ethylene polymers is 55 weight percent, the corresponding content of non-halogenated flame retardant would be 45 weight percent. [0045].

Claims 45-47, 55, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2010/0209705 A1) in view of Ash et al., Ed, “Magnifin H5 GV,” Handbook of Green Chemicals, 2nd Ed., Synapse Information Resources, p. 743 (2008) as evidenced by “Martinal® Aluminum Hydroxide + Magnifin® Magnesium Hydroxide: Halogen-Free Fire Retardants for the Cable Industry,” J.M. Huber Corp., (2018) [retrieved on July 3, 2019]. Retrieved from the Internet: < URL: https://www.hubermaterials.com/userfiles/files/PFDocs/Martinal%20Aluminum%20Hydroxide%20and%20Magnifin%20Magnesium%20Hydroxide%20-%20Halogen-Free%20Flame%20Retardants%20for%20the%20Cable%20Industry.pdf> page 3 (hereinafter “Magnifin”) as applied to claim 1 above, and further in view of Iwasaki et al. (US 2014/0370315 A1).
With respect to claim 45, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113. In this case, the patentability of claim 45 is based upon the claimed polymer composite, rather than the process for its preparation. Even so, Lin at [0058]-[0059] describes forming the silane grafted ethylene polymer by mixing the ethylene polymers, vinyl silane, and free radical initiator at a grafting temperature. [0061] explains that after the ethylene polymers are silane grafted, the silane-modified polymers, the non-halogenated flame retardant, and other additives are compounded into a mixture; and the mixture is extruded onto a wire or cable to be moisture cross-linked. [0041] discloses a LLDPE having melt index of 3 to 8 g/10 min., as evidenced by “Dow AFFINITY™ KC 8852G Polyolefin
Plastomer (POP),” MatWeb, (1996-2019) [retrieved on June 28, 2019]. Retrieved from the Internet: <URL:
http://www.matweb.com/search/datasheet.aspx?matguid=ed26367ec27f4dd0ba263f1f8ad5b2ed>.
	Lin specifies magnesium hydroxide as the non-halogenated flame retardant, but is silent as to i) a precipitated magnesium hydroxide having an average particle size of no more than 2 microns and ii) where the LLDPE has a melting temperature within the presently claimed range of about 120 to 130°C.  Further, Lin at Table 10 discloses Examples AA1 and BB1 that a cured wire coated with the disclosed composition containing aluminum hydroxide, where the composition passes a high temperature test at 150° C (MS-8288), but is silent as to iii) the long term insulation resistance after being exposed to water for at 90°C least 24 weeks.
	As to i), Ash at 743 discloses Magnifin® H5 GV as a magnesium hydroxide having a bulk density of 450 to 600 g/L and a BET specific surface area of 4 to 6 m2/g that is suitable as a flame retardant for polyethylene compositions for extrusion applications and crosslinked formulations. Magnifin® H5 GV is a precipitated magnesium hydroxide having a d50 of 1.8 micron, as evidenced by page 3 of Magnifin.
According to Ash, the flame retardant is advantageous because it is halogen-free, has low smoke emission, high thermal stability, favors filler-matrix compatibility (improving elongation properties), and does not generate toxic or corrosive gases.

	As to ii), Iwasaki at abstract discloses a non-halogen flame retardant resin composition including a polyethylene having a melting peak temperature of 115° to 140°C as base polymer and a metal hydroxide. [0029] specifies ultralow-density polyethylene and low density polyethylene as the polyethylene, which can be silane-grafted so as to increase the polyethylene adhesion to the metal hydroxide contained in an electric wire cable prepared from the composition according to [0030].
According to [0028], within the specified melting peak temperature range, it is possible to achieve sufficiently good oil resistance without reduced elongation at break when a large amount of metal hydroxide is present.
	Given that Lin specifies LLDPE and the advantages of employing a LLDPE possessing a melting temperature taught by Iwasaki, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a LLDPE with a melting temperature of about 120 to 130°C in order to achieve sufficiently good oil resistance without reduced elongation at break when a large amount of metal hydroxide is present.
	As to iii),  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	The present specification at [0030]-[0031] describes first forming a silane grafted polymer blend by combining an ethylene copolymer plastomer and a thermoplastic polyethylene in a mixture with vinyl alkoxysilane and an organic peroxide in an extruder to yield the silane grafted blend. This is followed by compounding the resulting blend with a metal hydroxide flame retardant and other conventional additives, then extruded to form a flame-retardant, moisture crosslinkable polymer composite. Id. Similarly, Lin at 
	While Lin does not directly specify a long term insulation resistance after being exposed to water for at 90°C least 24 weeks, since each of the claimed components is present and rendered obvious by the teachings of Lin, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected to prepare an insulation exhibiting the presently claimed long term insulation resistance after being exposed to water for at 90°C least 24 weeks. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 46, Lin at [0066] discloses LLDPE.  [0068] discloses plastomer Affinity KC
8852, which is an ethylene/1-octene plastomer as evidenced by “Dow AFFINITY™ KC 8852G Polyolefin
Plastomer (POP),” MatWeb, (1996-2019) [retrieved on June 28, 2019]. Retrieved from the Internet: <URL:
http://www.matweb.com/search/datasheet.aspx?matguid=ed26367ec27f4dd0ba263f1f8ad5b2ed>.
	With respect to claim 47, Lin at [0045] specifies combining the first and second ethylene polymers at a 1:1 ratio.
	With respect to claim 55, Lin specifies a magnesium hydroxide flame retardant, but is silent as to where the magnesium hydroxide is a precipitated magnesium hydroxide characterized by a d50, BET, and bulk density as presently claimed.
	Ash at 743 discloses Magnifin® H5 GV as a magnesium hydroxide having a bulk density of 450 to 600 g/L and a BET specific surface area of 4 to 6 m2/g that is suitable as a flame retardant for polyethylene compositions for extrusion applications and crosslinked formulations. Magnifin® H5 GV is a precipitated magnesium hydroxide having a d50 of 1.8 micron, as evidenced by page 3 of Magnifin. According to Ash, the flame retardant is advantageous because it is halogen-free, has low smoke emission, high thermal stability, favors filler-matrix compatibility (improving elongation properties), and does not generate toxic or corrosive gases.

	With respect to claim 57, Lin at [0045] specifies 40 to 60 weight percent of the combined first and second ethylene polymers relative to the overall composition, where the first and second ethylene polymers can be combined at a 1:1 ratio. [0053] discloses silane grafting the plastomer and ethylene polymer in the presence of a free radical initiator. The relative content of vinyl silane and free radical initiator is about 2.8 to 3 weight percent (as respectively calculated from a 0.4 wt% initiator content and a silane to initiator ratio of 70:1; and 0.15 wt% initiator content and a silane to initiator ratio of 20:1).

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2010/0209705 A1) in view of Ash et al., Ed, “Magnifin H5 GV,” Handbook of Green Chemicals, 2nd Ed., Synapse Information
Resources, p. 743 (2008) and Iwasaki et al. (US 2014/0370315 A1) as evidenced by “Martinal®
Aluminum Hydroxide + Magnifin® Magnesium Hydroxide: Halogen-Free Fire Retardants for the Cable
Industry,” J.M. Huber Corp., (2018) [retrieved on July 3, 2019]. Retrieved from the Internet: < URL: https://www.hubermaterials.com/userfiles/files/PFDocs/Martinal%20Aluminum%20Hydroxide%20and%20Magnifin%20Magnesium%20Hydroxide%20-%20Halogen-Free%20Flame%20Retardants%20for%20the%20Cable%20Industry.pdf> page 3 (hereinafter “Magnifin”) as applied to claim 45 above, and further in view of Li et al., “Preparation of magnesium hydroxide flame retardant from light calcined powder by ammonia circulation method,” Powder Tech., Vol. 260, pp. 98-104
(2014).
	Lin specifies that the composite contains 40 to 60 weight percent of at least one non-halogenated flame retardant; 60 to 40 weight percent of a silane-grafted polymer mixture containing a 1:1 mixture of polyethylene polymer and ethylene/1-octene plastomer; and a magnesium hydroxide flame retardant, but 
	As to i) Ash at 743 discloses Magnifin® H5 GV as a magnesium hydroxide having a bulk density of 450 to 600 g/L and a BET specific surface area of 4 to 6 m2/g that is suitable as a flame retardant for polyethylene compositions for extrusion applications and crosslinked formulations. Magnifin® H5 GV is a precipitated magnesium hydroxide having a d50 of 1.8 micron and a BET specific surface area of 5 m2/g, as evidenced by page 3 of Magnifin. According to Ash, the flame retardant is advantageous because it is halogen-free, has low smoke emission, high thermal stability, favors filler-matrix compatibility (improving elongation properties), and does not generate toxic or corrosive gases.
	Given that Lin teaches at least one non-halogenated flame retardant comprising a magnesium hydroxide flame retardant and the advantages of further including a magnesium hydroxide of the dimensions specified by Ash, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a first precipitated magnesium hydroxide as presently claimed in order to provide a flame retarded composition with improve elongation properties, low smoke emission, high thermal stability, and without generating toxic or corrosive gases.
	As to ii), Li at abstract discloses a magnesium hydroxide having a BET surface area of about 8 m2/g and a mean particle size of 0.8 µm. This magnesium hydroxide is a precipitated magnesium hydroxide according to Section 1.2 “Preparation of MH.” The resulting magnesium hydroxide has good dispersibility and imparts good flame retardance. Abstract, Conclusions.
	Given that Lin teaches at least one non-halogenated flame retardant comprising a magnesium hydroxide and the advantages of employing a precipitated magnesium hydroxide taught by Li, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a second precipitated magnesium hydroxide as presently claimed in order to provide good flame retardance. Where the magnesium hydroxide flame retardants of Ash and Li are present in equal quantities, the precipitated magnesium hydroxide flame retardant would contain each of the “first” and “second” precipitated magnesium hydroxides in a relative quantity of 50 weight percent.

Claims 51-53 and 58-62 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US
2010/0209705 A1) and Ash et al., Ed, “Magnifin H5 GV,” Handbook of Green Chemicals, 2nd Ed., Synapse Information Resources, p. 743 (2008) as evidenced by “Martinal® Aluminum Hydroxide + Magnifin® Magnesium Hydroxide: Halogen-Free Fire Retardants for the Cable Industry,” J.M. Huber Corp., (2018) [retrieved on July 3, 2019]. Retrieved from the Internet: < URL: https://www.hubermaterials.com/userfiles/files/PFDocs/Martinal%20Aluminum%20Hydroxide%20and%20Magnifin%20Magnesium%20Hydroxide%20-%20Halogen-Free%20Flame%20Retardants%20for%20the%20Cable%20Industry.pdf> page 3 (hereinafter “Magnifin”) as applied to claim 1 above, and further in view of Li et al., “Preparation of magnesium hydroxide flame retardant from light calcined powder by ammonia circulation method,” Powder Tech., Vol. 260, pp. 98-104 (2014) and Iwasaki et al. (US 2014/0370315 A1).
	With respect to claim 51, Lin specifies that the composite contains 40 to 60 weight percent of at least one non-halogenated flame retardant; 60 to 40 weight percent of a silane-grafted polymer mixture containing a 1:1 mixture of polyethylene polymer and ethylene/1-octene plastomer; and a magnesium hydroxide flame retardant, where [0041] specifies that the first ethylene polymer can be a linear low density polyethylene (LLDPE) such as VLDPE or ULDPE, but is silent as to where the magnesium hydroxide is a mixture of i) a first and ii) a second precipitated magnesium hydroxide as presently claimed; and iii) where the LLDPE has a melting temperature within the presently claimed range of about 120 to 130°C.  Further, Table 10 discloses Examples AA1 and BB1 that a cured wire coated with the disclosed composition containing aluminum hydroxide, where the composition passes a high temperature test at 150° C (MS-8288), but is silent as to iv) the long term insulation resistance after being exposed to water for at 90°C least 24 weeks.
	As to i) Ash at 743 discloses Magnifin® H5 GV as a magnesium hydroxide having a bulk density of 450 to 600 g/L and a BET specific surface area of 4 to 6 m2/g that is suitable as a flame retardant for polyethylene compositions for extrusion applications and crosslinked formulations. Magnifin® H5 GV is a precipitated magnesium hydroxide having a d50 of 1.8 micron and a BET specific surface area of 5 m2/g, as evidenced by page 3 of Magnifin. According to Ash, the flame retardant is advantageous because it is halogen-free, has low smoke emission, high thermal stability, favors filler-matrix compatibility (improving elongation properties), and does not generate toxic or corrosive gases.

	As to ii), Li at abstract discloses a magnesium hydroxide having a BET surface area of about 8 m2/g and a mean particle size of 0.8 µm. This magnesium hydroxide is a precipitated magnesium hydroxide according to Section 1.2 “Preparation of MH.” The resulting magnesium hydroxide has good dispersibility and imparts good flame retardance. Abstract, Conclusions.
	Given that Lin teaches at least one non-halogenated flame retardant comprising a magnesium hydroxide and the advantages of employing a precipitated magnesium hydroxide taught by Li, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a second precipitated magnesium hydroxide as presently claimed in order to provide good flame retardance. Where the magnesium hydroxide flame retardants of Ash and Li are present in equal quantities, the precipitated magnesium hydroxide flame retardant would contain each of the “first” and “second” precipitated magnesium hydroxide in a relative quantity of 50 weight percent.
	As to iii), Iwasaki at abstract discloses a non-halogen flame retardant resin composition including a polyethylene having a melting peak temperature of 115° to 140°C as base polymer and a metal hydroxide. [0029] specifies ultralow-density polyethylene and low density polyethylene as the polyethylene, which can be silane-grafted so as to increase the polyethylene adhesion to the metal hydroxide contained in an electric wire cable prepared from the composition according to [0030].
According to [0028], within the specified melting peak temperature range, it is possible to achieve sufficiently good oil resistance without reduced elongation at break when a large amount of metal hydroxide is present.
	Given that Lin specifies LLDPE and the advantages of employing a LLDPE possessing a melting temperature taught by Iwasaki, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a LLDPE with a melting temperature of 
	As to iv), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	The present specification at [0030]-[0031] describes first forming a silane grafted polymer blend by combining an ethylene copolymer plastomer and a thermoplastic polyethylene in a mixture with vinyl alkoxysilane and an organic peroxide in an extruder to yield the silane grafted blend. This is followed by compounding the resulting blend with a metal hydroxide flame retardant and other conventional additives, then extruded to form a flame-retardant, moisture crosslinkable polymer composite. Id. Similarly, Lin at
[0058]-[0059] describes forming the silane grafted ethylene polymer by mixing the ethylene polymers, vinyl silane, and free radical initiator at a grafting temperature. [0061] explains that after the ethylene polymers are silane grafted, the silane-modified polymers, the non-halogenated flame retardant, and other additives are compounded into a mixture; and extruded onto a wire or cable to be moisture cross- linked.
	While Lin does not directly specify a long term insulation resistance after being exposed to water for at 90°C least 24 weeks, since each of the claimed components is present and rendered obvious by the teachings of Lin, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected to prepare an insulation exhibiting the presently claimed long term insulation resistance after being exposed to water for at 90°C least 24 weeks. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 52, as discussed above, Lin discloses plastomer AFFINITY 8852, which is an ethylene/1-octene plastomer possessing a melting temperature of 68°C, a melt index of 3 g/10 min.
[0041] discloses a LLDPE having melt index of 3 to 8 g/10 min., as evidenced by “Dow AFFINITY™ KC

	With respect to claim 53, Lin at Table 10 discloses Examples AA1 and BB1 that a cured wire coated with the disclosed composition containing aluminum hydroxide, where the composition exhibits a elongation of 168% and 172%; a tensile strength of 19.8 and 21.8 MPa; and passes a high temperature test at 150° C (MS-8288).
	With respect to claim 58, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113. In this case, the patentability of claim 38 is based upon the claimed polymer composite, rather than the process for its preparation. Even so, Lin at [0058]-[0059] describes forming the silane grafted ethylene polymer by mixing the ethylene polymers, vinyl silane, and free radical initiator at a grafting temperature. [0061] explains that after the ethylene polymers are silane grafted, the silane-modified polymers, the non-halogenated flame retardant, and other additives are compounded into a mixture; and the mixture is extruded onto a wire or cable to be moisture cross-linked.
	With respect to claim 59, Lin at [0067]-[0068] specifies that ethylene/alpha-olefin plastomers Affinity PL 1850 and Affinity KC 8852 each possess a melt index of 3 g/10 min.. [0041] specifies an LLDPE having a melt flow rate of 3 g/10 min. at 190°C/2.16 kg.
	With respect to claim 60, Lin at [0068] discloses plastomer Affinity KC 8852, which is an ethylene/1-octene plastomer possessing a melting temperature of 68°C as evidenced by “Dow
AFFINITY™ KC 8852G Polyolefin Plastomer (POP),” MatWeb, (1996-2019) [retrieved on June 28, 2019] available at: < HTML: http://www.matweb.com/search/datasheet.aspx?matguid=ed26367ec27f4dd0ba263f1f8ad5b2ed>.

	With respect to claim 62, Lin at Table 10 discloses Examples AA1 and BB1 that a cured wire coated with the disclosed composition containing aluminum hydroxide, where the composition exhibits an elongation of 168% and 172%.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763